Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/337824 application originally filed May 28, 2019.
Amended claims 11-27, filed May 28, 2019, are pending and have been fully considered.  Claims 1-10 have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 11-14 and 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US 2014/0305028) hereinafter “Koh” in view of Koh et al. (US 2018/0037823) hereinafter “Koh ‘823”.
Regarding Claim 11
	Koh discloses an apparatus and method for manufacturing a reformed fuel (see abstract).  Koh discloses in Figures 1 and 2, the apparatus and method for manufacturing a reformed fuel includes:
a manufacturing apparatus 1 including a water tank unit 10
water tank unit 10 supplies water which is aerated and then to which an ultrasonic wave or an electric field is applied (see paragraph 0027); the level of activation is measured using an oxidation-reduction potential (see paragraph 0032);
a mixing tank 50 is connected to the water tank unit 10 and the hydrocarbon based oil tank 30.  Accordingly the mixing tank 50 can receive the water from the water tank unit 10 and the oil from the oil tank unit 30 (see paragraph 0059); a motor may be fastened to an upper portion of the mixing tank 50, and a blade configured to agitate the oil and the water may be connected to the motor (see paragraph 0061); 
a fusion step occurs by using a OHR technique, water and oil can be mixed sufficiently at a pressure equivalent (see paragraph 0036);
a multiple number of combination chamber groups 71 (collection step), which may be arranged in parallel to each other and is configured by supplying the mixture oil to the 

Koh discloses the method steps of a)-d) of claim 11 but fails to specifically repeating the steps by using the first hydrocarbon based fuel oil mixture as a base fuel oil to produce a second hydrocarbon based fuel oil mixture.
However, it is known in the art to recycle the produced fuel oil mixture to be used as a based fuel oil in the fuel manufacturing method, as taught by Koh ‘823.  Koh ‘823 discloses in the abstract, a fuel hydrocarbon manufacturing apparatus, including a water treatment tank configured to create activated water; a water tank configured to receive activated water from the water treatment tank; an oil tank configured to contain original oil; a inline mixer configured to break down water and oil into very small clusters and mix together to form an emulsified mixture; a emulsion tank; a reactor tank configured to produce new oil; a water-oil separator configured to divide new oil from remaining water; and a return conduit configured to supply new oil back to the oil tank.  Koh ‘823 discloses in paragraph 0010, new oil is separated from remaining water using the water-oil separator. The volume of new oil after separation is increased by 8%-12% from the original oil depending on the type of oil used.  Koh ‘823 discloses in paragraph 0079, separating the new oil from the remaining water by the water-oil separator 601, returning the new oil to the oil tank 320, and repeating the fuel hydrocarbon manufacturing process to increase the volume of output, which includes mixing the activated water from the water tank with oil from the oil tank.  The repeating step occurs one or more times in order to covert the mixed oil to a completely converted fuel. 

Regarding Claim 12
Koh discloses an apparatus and method for manufacturing a reformed fuel (see abstract).  Koh discloses in Figures 1 and 2, the apparatus and method for manufacturing a reformed fuel includes:
a manufacturing apparatus 1 including a water tank unit 10
water tank unit 10 supplies water which is aerated and then to which an ultrasonic wave or an electric field is applied (see paragraph 0027); the level of activation is measured using an oxidation-reduction potential (see paragraph 0032);
a mixing tank 50 is connected to the water tank unit 10 and the hydrocarbon based oil tank 30.  Accordingly the mixing tank 50 can receive the water from the water tank unit 10 and the oil from the oil tank unit 30 (see paragraph 0059); a motor may be fastened to an upper portion of the mixing tank 50, and a blade configured to agitate the oil and the water may be connected to the motor (see paragraph 0061); 
a fusion step occurs by using a OHR technique, water and oil can be mixed sufficiently at a pressure equivalent (see paragraph 0036);
a multiple number of combination chamber groups 71 (collection step), which may be arranged in parallel to each other and is configured by supplying the mixture oil to the 

Koh discloses the method steps of a)-d) of claim 12 but fails to specifically repeating the steps by using the first hydrocarbon based fuel oil mixture as a base fuel oil to produce a second hydrocarbon based fuel oil mixture.
However, it is known in the art to recycle the produced fuel oil mixture to be used as a based fuel oil in the fuel manufacturing method, as taught by Koh ‘823.  Koh ‘823 discloses in the abstract, a fuel hydrocarbon manufacturing apparatus, including a water treatment tank configured to create activated water; a water tank configured to receive activated water from the water treatment tank; an oil tank configured to contain original oil; a inline mixer configured to break down water and oil into very small clusters and mix together to form an emulsified mixture; a emulsion tank; a reactor tank configured to produce new oil; a water-oil separator configured to divide new oil from remaining water; and a return conduit configured to supply new oil back to the oil tank.  Koh ‘823 discloses in paragraph 0010, new oil is separated from remaining water using the water-oil separator. The volume of new oil after separation is increased by 8%-12% from the original oil depending on the type of oil used.  Koh ‘823 discloses in paragraph 0079, separating the new oil from the remaining water by the water-oil separator 601, returning the new oil to the oil tank 320, and repeating the fuel hydrocarbon manufacturing process to increase the volume of output, which includes mixing the activated water from the water tank with oil from the oil tank.  The repeating step occurs one or more times in order to covert the mixed oil to a completely converted fuel. 

Regarding Claims 13, 14 and 18-23
Koh discloses in paragraph 0042, when the ultrasonic wave or the electric field is applied to the aerated water, the aerated water can be finely atomized at a high speed by adding a catalyst. The catalyst may be prepared by combining and mixing at least one of tourmaline, germanium and radium. 
Koh discloses the method of claims 11 and 12 but fails to specifically the activated water is activated such that it includes hotspots arising from microbubbles.
However, it is known in the art to apply an ultrasonic wave or electric field to the water to create microscopic particle groups, as taught by Koh.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that microbubbles would be produced by the applied ultrasonic wave of Koh, due to the applied ultrasonic wave produces microscopic components in the tank due to the ultrasonic wave, as taught by Koh in paragraph 0036.
Regarding Claims 17, 26 and 27
	Koh discloses in paragraph 0042, the ultrasonic wave or the electric field is applied to the aerated water, the aerated water can be finely atomized at a high speed by adding a catalyst. The catalyst may be prepared by combining and mixing at least one of tourmaline, germanium and radium. 

	Koh discloses in paragraphs 0061 and 0093, a motor may be fastened to an upper portion of the mixing tank 50, and a blade configured to agitate the oil and the water may be connected to the motor. The blade may be rotated at, e.g., about 250 rpm so as to mix the oil and the water uniformly. 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (US 2014/0305028) hereinafter “Koh” in view of Koh et al. (US 2018/0037823) hereinafter “Koh ‘823” and further in view of Hasegawa (US 2014/0223808).
Regarding Claim 15 and 16
Koh discloses the method of claims 11 and 12 but fails to specifically the activated water generation step includes: heating water to a temperature ranging from 35°C to 45°C, while applying a voltage to the water, and in this state, radiating an ultrasonic wave to the water.
However, Hasegawa discloses in paragraph 0004, a method of manufacturing a reforming a fuel comprising a water tank that water is preprocessed, an ultrasonic and electric field chamber, a fuel tank, a mixing chamber that water and fuel are mixed together, and one or a plurality of combination chambers that the mixed fuel oil passes through.  Hasegawa discloses in paragraph 0015, the water tank 1 contains water with the temperature of 30°C-40°C. The water tank 1 includes the minerals comprising of silicon dioxide, silicates and halogen compounds with the size of less than 1 micro-meter. The aeration is also performed in the water tank using the air previously processed by passing through ceramic catalyst.  Hasegawa discloses in paragraph 0016, then an ultrasonic and electric field chamber and pre-processed by ultrasonic wave in the 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to heat the water tank of Koh to a temperature ranging from 35°C to 45°C, as taught by Hasegawa.  The motivation to do so, is to pre-process the water in the water tank by heating the minerals inside the water tank.
Response to Arguments
Applicant's arguments filed January 07, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Neither Koh '028 nor Koh '823 discloses a fusion step of fusing together the hydrocarbon-based base oil and the activated water after undergoing the stirring and mixing step, under a reactive environment (step "c"), as defined in independent claims 11 and 12.  According to the examiner, this fusion step occurs in Koh '028 through the disclosure of using a OHR technique to mix water and oil sufficiently at a pressure equivalent. However, this description in Koh '028 does not teach employing a fusion step after a stirring and mixing step (see paragraph [0038]). Koh '028 only discloses that water and oil can be mixed sufficiently at a pressure much lower (1/100) than the conventionally required pressure level by using the OHR technique (see paragraph [0038]). According to paragraph [0036] of Koh '028, "[t]his OHR technique is for treating a liquid containing a gas, by which the gas and the liquid are made to pass through an ultrasonic wave or an electric field and thus split into microscopic particle groups instantly." However, such techniques, as disclosed in Koh '028, would not result 
Applicants arguments are not deemed persuasive.  As stated above, Koh ‘028 modified by Koh ‘823 has met the limitation of the presently claimed invention. Particularly, Koh ‘028 discloses a fusion step of fusing together the hydrocarbon-based base fuel oil and the activated water after undergoing the stirring and mixing step, under a reactive environment due to paragraphs 0032-0036 of Koh ‘028 discloses at this time, the gas for use in aerating the water may be reformed by a catalyst containing silicon dioxide, a silicate mineral and a halide mineral. Through this process, pH of the aerated water may be set to be in the range of, e.g., about 6.5 to about 7.5, and oxidation-reduction potential ( ORP) of the aerated water may be set to range from, e.g., about 90 to about 100.  The catalyst for use in the reformation of the gas may be ceramic-processed, whereby it becomes possible to form a catalyst having microscopic size. Accordingly, the area of the catalyst that comes into contact with the gas can be enlarged, thus enabling to reform the gas rapidly. Here, the catalyst may be in the form of powder having a size of, e.g., about 1 .mu.m or less.  By way of non-limiting example, the catalyst for use in the reformation of the gas may be a mineral containing silicon dioxide, a silicate mineral and a halide mineral. For example, the catalyst may contain silica, alumina, magnesia, iron, and so forth.  Further, the water tank unit 10 may further include a magnetic force application chamber configured to apply an ultrasonic wave or an electric field to the aerated water.  An electric field or an ultrasonic wave may be applied to the aerated water to pre-treat the water by using an original hydrodynamic reaction (OHR) technique. This OHR technique is for treating a liquid containing a gas, by which the gas and the liquid are made to pass through an ultrasonic wave or an electric field and thus split into microscopic particle groups instantly. As a result, mixture or reaction of the gas and the liquid with the water can be facilitated remarkably.  It is to be noted, the teachings of Koh ‘028 overlaps the present specification of teaching the fusion step comprises the reactive environment in the stirring and mixing step is formed by adding catalase to the water and then stirring the water while radiating an ultrasonic wave to the water. More preferably, the stirring is performed to create strong waves on a surface of the mixture of the water and the base fuel oil. The fusion step may be performed under a pressurization condition set at about 0.3 MPa or more and a heating condition set in the range of about 40C to about 80C. The stirring and mixing step may be performed using an OHR (Original Hydrodynamic Reaction) mixer.   Therefore, it is maintained that Koh ‘028 modified by Koh ‘823 have met the limitations of the currently claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/Latosha Hines/Primary Examiner, Art Unit 1771